                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA                                )
        Plaintiff,                                         )
                                                           )
   vs.                                                     )    No. 3:16-CR-20
                                                           )    (Collier/Guyton)
   MARK HAZELWOOD et al.                                   )
       Defendant.                                          )

                          MOTION REQUESTING MODIFICATION OF
                                  TERMS OF RELEASE

          Mark Hazelwood, through counsel, moves this Court to modify the terms of his release to

  substitute his third-party custodian to permit Mrs. Hazelwood to travel on March 24-30, 2020.

          I.     FACTUAL BACKGROUND

          This Court has granted Mr. Hazelwood’s numerous prior requests to have substitute third-

  party custodians step in during his wife’s travel.

          During each previous modification to Mr. Hazelwood’s conditions, he has scrupulously

  abided each and every instruction from the Probation Office. We again ask the Court to modify

  Mr. Hazelwood’s bail to permit a substitute third-party custodian while Mrs. Hazelwood travels.

          Specifically, we request that Mrs. Hazelwood’s sister Virginia Adcock be allowed to step

  in as third-party custodian from March 24-30, 2020.

          II.    MODIFICATION REQUEST

                 A. March 24-30, 2020

         Mrs. Hazelwood is scheduled to travel out of state from March 24-30, 2020. To facilitate her

  travel, Virginia Adcock, her sister, has agreed to step in as third-party custodian. She will be

  informed of her duties and will sign the bond conditions.

         Counsel for the government was consulted and advised that the government defers to the

  discretion of the Court. I have also spoken to Pretrial Services who defers to the Court.
                                                       1

Case 3:16-cr-00020-CLC-HBG Document 918 Filed 03/03/20 Page 1 of 2 PageID #: 22347
         WHEREFORE, Mr. Hazelwood requests that this Honorable Court enter an Order

  modifying the conditions of his release allowing him to substitute his third-party custodian from

  March 24-30, 2020.

  DATED:        Knoxville, Tennessee
                March 3, 2020

                                                       Respectfully submitted,

                                                       s/ Bradley L. Henry
                                                       Bradley L. Henry (TN Bar No. 025447)
                                                       Breeding Henry Baysan PC
                                                       900 S. Gay St.
                                                       Suite 1950
                                                       Knoxville, TN 37902
                                                       (865) 670-8535
                                                       bhenry@bhblegal.com

                                                       s/ Jim Walden
                                                       Walden Macht & Haran
                                                       One Battery Park Plaza
                                                       New York, New York 10004
                                                       (212) 335-2031
                                                       jwalden@wmhlaw.com



                                   CERTIFICATE OF SERVICE

           I hereby certify that, on March 3, 2020, a true and correct copy of the foregoing document
  was filed on CM/ECF with the U.S. District Court for the Eastern District of Tennessee. Notice of
  this filing was served on all CM/ECF parties.

                                                       /s/ Bradley L. Henry




                                                   2

Case 3:16-cr-00020-CLC-HBG Document 918 Filed 03/03/20 Page 2 of 2 PageID #: 22348
